UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1919


DERRICK C. LITMAN,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:19-cv-00050-RBS-LRL)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick C. Litman, Appellant Pro Se. Joel Eric Wilson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick C. Litman appeals the district court’s order upholding the Administrative

Law Judge’s denial of Litman’s applications for disability insurance benefits and

supplemental security income. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised Litman that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Litman waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2